DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status 
	Claims 14-18,20-22 and 24-28 are pending in the application. Claims 19 and 23 were canceled in the amendment filed 5/12/22.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Response to Arguments
Applicant's arguments filed 5/12/22 have been fully considered but they are not persuasive. 
Drawings
Applicant asserts that they filed drawings as “other than black and white.”
The drawings filed as “other than black and white” indicates colored drawings and therefore the applicant must either file new drawings as “black and white” or file the petition under 37 CRF 1.84(a)(2) to accept colored drawings, file the appropriate fee, file three sets of color drawings and provide a statement in the first paragraph of the brief description of the drawings section of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-18,20-22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 9,708,237B2) and/or Yang et al. (J. Photochem. Photobiol. 2017, 166, 52-57) in view of Zupančič et al. (Eur. J. Pharm. Biopharm. 2015, 93, 196-204), Signorelli et al. (J. Nutr. Biochem. 2005, 16, 449-466) and Minutolo et al. (J. Med. Chem. 2005, 48, 6783-6786) and in further view of Lin et al. (FASEB Journal 20, E1133-E1138 (2006)) as stated in the office action mailed 2/14/22.
Applicant asserts that Kim and Yang only disclose the diagnostic use of resveratrone or resveratrone glucoside and the cellular nontoxic properties of resveratrone glucoside. In other words, it is never easy to predict the apoptotic effect on cancer cells from experiments that confirm that the compound is not cytotoxic. 
The reference of Kim teaches that resveratrone 6-O-β-glucoside is water-soluble and can be utilized as a fluorescent probe for in vivo imaging and diagnosis. Resveratrone 6-O-β-glucoside was added to breast epithelial cells in three concentrations 1,10 and 100 [Symbol font/0x6D]M (TEST Example 3) and showed no or little cell toxicity to normal cells and very high stability. The breast epithelial cells are normal cells and not cancerous cells. The comparison compound etoposide showed a reduction in the number of normal breast epithelial cells. 
Only etoposide, and not resveratrone 6-O-β-glucoside, was used in the presence of USO2 cells (osteosarcoma cells) to determine if the Western Blotting System was operating normally.
The reference of Yang et al. teaches that resveratrone glucoside is a new organic fluorescent dye for fluorescent imaging of various biological specimens. MCF10A cells (non-malignant breast epithelial cells) were cultured with resveratrone (1 and 10 [Symbol font/0x6D]M) or resveratrone glucoside and imaged. Yang et al. also teaches that resveratrone glucoside is synthesized from the photoreaction of resveratrol glucoside.
The reference of Signorelli et al. was used to teach that resveratrol is an anticancer chemopreventative and chemotherapeutic agent that was shown to inhibit cancer initiation and promotion.
The reference of Minutolo et al. was used to teach that resveratrol exerts profound proapoptotic activity in human cancer cells, by triggering accumulation of ceramide. A naphthalene-based reservatrol analogue was identify with higher ceramide-mediated proapoptotic activity relative to reservatrol. The data shows that the introduction of a naphthalene ring on the intact reservatrol molecule confers an improved ceramide-mediated proapoptotic activity.
The reference of Zupančič et al. was used to teach that trans-resveratrol has antitumor prophylactic and therapeutic properties but its limited bioavailability provides compelling evidence of the need for more suitable formulations in order to attain better clinical effectiveness.
Therefore, it would have been predictable to one of ordinary skill in the art to utilize the resveratrone 6-O-β-glucoside of Kim or Yang for imaging of cancer cells as it is a fluorescent probe, it is non-toxic to normal cells and has very high stability.  
It would have been predictable to one of ordinary skill in the art to examine the resveratrone glucoside of Kim or Yang for treating cancer as it is an analogue of the anticancer agent resveratrol glucoside but has more favorable properties than resveratrol glucoside, such as water-solubility, very high stability, etc. and comprises a naphthalene ring with confers an improved ceramide-mediated proapoptotic activity that provides enhanced anticancer activity.
Applicant asserts that neither Kim nor Yang teaches a composition that "comprises resveratrone, resveratrone glucoside, or a combination thereof as an active ingredient, wherein the composition further includes radioisotopes, quantum dots, MRI contrast agents, or diagnostic antibodies.
The references of Kim or Yang were not used to teach of radioisotopes, quantum dots, MRI contrast agents, or diagnostic antibodies.
The reference of Lin et al. was used to teach that resveratrol is a naturally occurring polyphenol that causes apoptosis in cultured cells and that [14C]-Resveratrol binds to commercially purified integrin αVβ3 and to a αVβ3 prepared from MCF-7 human breast cancer cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to radiolabel the naphthalene-based reservatrol analogue, resveratrone glucoside, which provides a higher ceramide-mediated proapoptotic activity as Lin et al. teaches of radiolabeling resveratrol with 14C and radiolabelling the fluorescent resveratrone glucoside provides for the advantage of dual detection modalities, such as fluorescence and nuclear medicine imaging. 
The resveratrone glucoside is generated from the reservatrol glucoside and therefore, it would have been predictable to one of ordinary skill in the art to convert [14C]-resveratrol to the [14C]-resveratrone analogue with a reasonable expectation of success.
Applicant asserts that neither Kim nor Yang teaches the measurement of Application No. 16/771,061 Attorney Docket No.: 096275-1193358Response to Non-Final Office Action mailed February 14, 2022fluorescence intensity after administering resveratrone, resveratrone glucoside, or a combination thereof
The reference of Kim teaches that resveratrone and resveratrone glucoside are water-soluble fluorescent compounds. The fluorescence intensity in vitro is shown in figures 3,6-12. The compounds can be used advantageously in fields requiring water-soluble fluorescent characteristics (diagnosis, fluorescence probe, in vivo imaging, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the resveratrone and resveratrone glucoside compounds in vivo as they have favorable properties, such as water-solubility, very high stability, low toxicity to normal cells, etc. and are envisioned for in vivo use.
Applicant asserts that the resveratrol of Zupančič et al., Signorelli et al., Minutolo et al. and Lin et al. that is a physically and chemically distinct from resveratrone of the present invention and is completely different from the resveratrone of the present invention in molecular structure, functional group, fluorescence properties, solubility, etc. Zupančič et al., Signorelli et al., Minutolo et al. and Lin et al. only disclose experimental results such as the cell proliferation inhibitory activity of resveratrol and resveratrol glucoside, but do not disclose the cell proliferation inhibitory activity of resveratrone and resveratrone glucoside.
The reference of Signorelli et al. was used to teach that resveratrol is an anticancer chemopreventative and chemotherapeutic agent that was shown to inhibit cancer initiation and promotion.
The reference of Minutolo et al. was used to teach that resveratrol exerts profound proapoptotic activity in human cancer cells, by triggering accumulation of ceramide. A naphthalene-based reservatrol analogues was identify with higher ceramide-mediated proapoptotic activity relative to reservatrol. The data shows that the introduction of a naphthalene ring on the intact reservatrol molecule confers an improved ceramide-mediated proapoptotic activity.
The reference of Zupančič et al. was used to teach that trans-resveratrol has antitumor prophylactic and therapeutic properties but its limited bioavailability provides compelling evidence of the need for more suitable formulations in order to attain better clinical effectiveness.
It would have been predictable to one of ordinary skill in the art to examine the resveratrone glucoside of Kim or Yang for treating cancer as it is an analogue of the anticancer agent resveratrol glucoside but has more favorable properties than resveratrol glucoside, such as water-solubility, very high stability, etc. and comprises a naphthalene ring with confers an improved ceramide-mediated proapoptotic activity that provides enhanced anticancer activity.

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618